

115 HR 4122 IH: Breast Density and Mammography Reporting Act of 2017
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4122IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. DeLauro (for herself, Mr. Fitzpatrick, Mrs. Comstock, Ms. Esty of Connecticut, Mrs. Dingell, Mr. DeFazio, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require breast density reporting to physicians and patients by facilities that perform
			 mammograms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Breast Density and Mammography Reporting Act of 2017. 2.FindingsThe Congress finds as follows:
 (1)The National Cancer Institute estimates that 1 in 8 women in the United States will develop a cancer of the breast in their lifetime.
 (2)The Centers for Disease Control and Prevention reports that breast cancer is the number one cause of cancer death among Hispanic women, and the number two cause of cancer death among White, Black, Asian/Pacific Islander, and American Indian/Alaska Native women.
 (3)Individuals receiving mammograms are not currently required to receive medical summaries or reports from their mammogram providers which address breast density or its correlation to masking the presence of breast cancer on mammograms, despite the fact that the radiologist interpreting the mammogram makes an assessment of the patient’s breast density.
			3.Breast density reporting by facilities that perform mammograms to physicians and patients
 (a)In generalClause (ii) of section 354(f)(1)(G) of the Public Health Service Act (42 U.S.C. 263b(f)(1)(G)) is amended—
 (1)in each of subclauses (III) and (IV), by striking and at the end; and (2)by adding at the end the following:
					
 (V)the report under subclause (I) and the summary under subclause (IV) shall include information about breast density, as specified by the Secretary based upon—
 (aa)current scientific knowledge; (bb)technological advances; or
 (cc)other updated medical procedures where the use of such screening developments is consistent with the practice of medical experts in the field;
 (VI)the summary under subclause (IV) shall convey the effect of breast density in masking the presence of breast cancer on mammography, using the provider’s qualitative assessment of the patient’s breast density; and
 (VII)the summary under subclause (IV) shall include language, developed by the Secretary in consultation with leading experts and leading cancer organizations, communicating that individuals with dense breasts should talk with their health care providers about—
 (aa)any questions or concerns regarding the summary; and (bb)whether the individuals would benefit from additional tests; and.
 (b)Rule of constructionThis section and the amendments made by this section shall not be construed to alter in any way Federal requirements relating to financial obligations of any person in connection with health insurance.
 4.Enhancing research relating to breast densityTitle III of the Public Health Service Act is amended by inserting after section 354 of such Act (42 U.S.C. 263b) the following:
			
 354A.Enhancing research relating to breast densityThe Secretary shall expand and intensify the programs and activities of the Department of Health and Human Services for conducting or supporting—
 (1)applied research on breast density; (2)research on the cost-effectiveness, effectiveness, and feasibility of reimbursement models for supplemental imaging relating to breast density; and
 (3)research in support of clinical guidelines and best practices concerning use of mammograms and supplemental screening for women with dense breasts..
		